DETAILED ACTION
This action is in response to the RCE dated 27 January 2022, which incorporates the claims dated 27 December 2021.  Claims 1 and 9 are amended.  No claims have been added or cancelled.  Claims 1-16 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar (US 2004/0054693 A1) in view of Haynes et al. (US 8,250,473 B1) and further in view of Patrick et al. (US 2010/0205103 A1) and further in view of Geppert et al. (US 2010/0246800 A1).

As for independent claim 1, Bhatnagar teaches a method comprising:
tracking data indicative of an interaction and a journey taken by a customer and an agent through a mapping that identifies contextual insights and maps the contextual insights to associated visual elements including varying graphically displayable objects, wherein the mapping comprises path mapping [(e.g. see Bhatnagar paragraphs 0038, 0043 and Figs. 4a-e) ”The best way to build an extensive interview system is to capture the dialog (discourse) produced as a result of each escalation to a human, as it occurs, review it and, if it appears to be valuable, add it to the interview database. Thus, the interview database can grow new branches as new questions are encountered, thereby continually expanding the interview database. See FIGS. 4A-4E for an illustration of ].  Examiner notes that, as depicted in Figs. 4a-e, the path visualization shows the user’s selected answer choices with bolded and non-bolded circles/squares/lines which provides context of the chat conversation to the CSR.
selectively rendering a visualization of the interaction and the journey taken by the customer and the agent to aid in faster resolution of an issue experienced by the customer, wherein the visualization comprises the associated visual elements including the varying graphically displayable objects [(e.g. see Bhatnagar paragraphs 0027, 0054, 0058 and Figs. 4a-e) ”First, for the interviewer, he or she can be a human expert sitting at a terminal and typing, or it could be a piece of software which can retrieve the questions and the appropriate range of possible answers from a pre-stored interview and select the next question from a tree of questions according to the customer response generated by the response-structured chat exchange. The system may also generate questions to be presented to the user. Furthermore, it is possible to switch back and forth between machine and human ].  Examiner notes that, as depicted in Figs. 4a-e, the path visualization shows the user’s selected answer choices with bolded and non-bolded circles/squares/lines which provides context of the chat conversation to the CSR.

Bhatnagar does not specifically teach including varying graphically displayable objects that when activated by a user preforms at least one function or wherein the mapping comprises state mapping, temporal mapping and deviance mapping.  However, in the same field of invention, Haynes teaches:
including varying graphically displayable objects that when activated by a user preforms at least one function [(e.g. see Haynes col 9 line 57 – col 10 line 4, col 16 lines 29-42 and Figs. 5 and 13) ”As depicted in FIG. 5, the user ].
wherein the mapping comprises state mapping, temporal mapping and deviance mapping [(e.g. see Haynes col 4 lines 15-19, col 6 lines 9-11, col 10 lines 1-4, 40-44, and Fig. 5) ”the visualization 105 includes a plurality of states associated with a retail website, such as a Sign In state 110, an Address Select state 115, a Shipping Select state 120, a Payment Select state 125, a Single Page Checkout state 130, a Thank You Page state 135, and an Abandon state 140 … the visualization service 355 may be used to generate a path record for each user that describes the path traversed by the user within the network resource 325. Such path records may include a user identifier or "object ID," time and state pairs for each state visited by the user … In yet another embodiment, color may be utilized in the visualization 105 in order to represent the paths of users suspected in conducting fraudulent transactions … user 160 is identified as a "fraud customer" 520, and thus, the corresponding user indicia (e.g., user indicia 160A-160J) are a solid dot”].


Bhatnagar and Haynes do not specifically teach displaying in a local view as a part of the visualization, the varying graphically displayable objects in association with content generated by natural language processing data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent.  However, in the same field of invention, Patrick teaches:
displaying in a local view as a part of the visualization, the varying graphically displayable objects in association with content generated by natural language processing data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent [(e.g. see Patrick paragraphs 0010, 0013, 0016 and Fig. 1 numerals 110, 114, 115) ” The machine 109 in most cases would be a desktop computer used by a customer service representative (CSR) 108. Software running in these respective machines may support user ].
Therefore, considering the teachings of Bhatnagar, Haynes and Patrick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add displaying in a local view as a part of the visualization, the varying graphically displayable objects in association with content generated by natural language processing data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent, as taught by Patrick, to the teachings of Bhatnagar and Haynes because regardless of inexperience or lack of knowledge, the CSR should be able to easily resolve the issue raised in the discussion, or make an offer to the customer, based directly on the tip that has been automatically displayed in real-time (e.g. see Patrick paragraph 0013).

Bhatnagar, Haynes and Patrick do not specifically teach providing the agent with an option to select and display a global view of various customer journeys through a domain of expertise associated with the agent.  However, in the same field of invention, Geppert teaches:
providing the agent with an option to select and display a global view of various customer journeys through a domain of expertise associated with the agent [(e.g. see Geppert paragraphs 0043, 0053, 0054 and Figs. 4-6) ”a call center manager or supervisor view of current communication sessions for a group of call center agents. FIG. 6 ].
Therefore, considering the teachings of Bhatnagar, Haynes, Patrick and Geppert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add providing the agent with an option to select and display a global view of various customer journeys through a domain of expertise associated with the agent, as taught by Geppert, to the teachings of Bhatnagar, Haynes and Patrick because it improves communication session management within a call center (e.g. see Geppert paragraph 0020).

As for dependent claim 2, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 1, but Bhatnagar does not specifically teach further comprising identifying deviant states and routes within the data indicative of interactions and journeys taken by the customer and the agent, wherein the deviant states are identified through the deviance mapping by assigning a deviance root and classifying at least one Haynes teaches:
further comprising identifying deviant states and routes within the data indicative of interactions and journeys taken by the customer and the agent, wherein the deviant states are identified through the deviance mapping by assigning a deviance root and classifying at least one deviant state among the deviant states with the deviance root [(e.g. see Haynes col 4 lines 15-19, col 9 line 59 – col 10 line 7, col 12 line 50 – col 13 line 5 and Fig. 5) ”a viewer or system administrator selects the highlight (e.g., hash marks, color, prominence, etc.) to be applied to the user/user indicia in order to gain more insight from the graphical representation. For example, as depicted in the legend 505 of FIG. 5, user 150 is identified as an "existing customer" 510, and thus, the corresponding user indicia (e.g., user indicia 150A-P) are a clear dot; user 155 is identified as a "new customer" 515, and thus, the corresponding user indicia (e.g., user indicia 155A-155F) are a cross-hatched dot; and user 160 is identified as a "fraud customer" 520, and thus, the corresponding user indicia (e.g., user indicia 160A-160J) are a solid dot. Thus, the paths followed by "existing customers" 510 may be compared to the paths followed by "new customers" 515, for example, in order to the compare the differences in behaviors among such users … the statistics may be based on user traffic ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 1, but Bhatnagar and Haynes do not specifically teach granularizing the data indicative of the interactions taken by the customer and the agent to provide historical and real-time insights from the data, which are then selectively rendered for at least one of the customer, the agent and a manager of the agent as a part of the visualization.  However, in the same field of invention, Patrick teaches:
granularizing the data indicative of the interactions taken by the customer and the agent to provide historical and real-time insights from the data, which are then selectively rendered for at least one of the customer, the agent and a manager of the agent as a part of the visualization [(e.g. see Patrick paragraph 0013) ”A tip is determined and sent to be displayed to the CSR 108, for example within a tip display area 114 or 115 of the user interface 110. According to an embodiment of the invention, this tip is determined based on the determined mood of the customer 104, and previously collected information about the customer that has been accessed from the database 118. The tip is designed to allow the CSR 108 to better communicate with the customer 104. For example, the tip may include text (area 114) that describes a resolution to the customer's problem being discussed in the ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 1 and Bhatnagar further discloses:
further comprising granularizing the data indicative of the interactions taken by the customer and the agent to identify deviant states and routes from the data, which are then selectively rendered for at least one of the agent and a manager of the agent as a part of the visualization [(e.g. see Bhatnagar paragraphs 0038, 0057, 0058) ”The best way to build an extensive interview system is to capture the dialog (discourse) produced as a result of each escalation to a human, as it occurs, review it and, if it appears to be valuable, add it to the interview database. Thus, the interview database can grow new branches as new questions are encountered, thereby ].

As for dependent claim 8, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 1, but Bhatnagar does not specifically teach providing an interactivity feature that facilitates searching and filtering of the data indicative of the interaction and the journey taken by the customer and the agent; and displaying the visualization based on results of the searching and the filtering of the data.  However, Haynes teaches:
providing an interactivity feature that facilitates searching and filtering of the data indicative of the interaction and the journey taken by the customer and the agent; and displaying the visualization based on results of the searching and the filtering of the data [(e.g. see Haynes col 3 lines 22-27, col 10 lines 24-38) ”The visualization service 355 may also filter the user behavioral data upon which the visualization is generated ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 9, Bhatnagar, Haynes, Patrick and Geppert teach a system.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 11, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 9; further, claim 12 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 16, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 9; further, claim 16 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar (US 2004/0054693 A1) in view of Haynes et al. (US 8,250,473 B1) and further in view of Patrick et al. (US 2010/0205103 A1) and further in view of Geppert et al. (US 2010/0246800 A1), as applied to claim 2 above, and further in view of Doti et al. (US 2020/0098275 A1).

claim 5, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 2, but do not specifically teach further comprising personalizing the visualization based on a user role.  However, in the same field of invention, Doti teaches:
further comprising personalizing the visualization based on a user role [(e.g. see Doti paragraphs 0034, 0049) ”The users of user systems 712 may differ in their respective capacities, and the capacity of a particular user system 712 to access information may be determined at least in part by "permissions" of the particular user system 712 … A permission server in an on-demand database service environment can store criteria data regarding the types of users and permission sets to assign to each other. For example, a computing device can provide to the server data indicating an attribute of a user (e.g., geographic location, industry, role, level of experience, etc.) and particular permissions to be assigned to the users fitting the attributes. Permission sets meeting the criteria may be selected and assigned to the users. Moreover, permissions may appear in multiple permission sets. In this way, the users can gain access to the components of a system …  customizable list of learning content from the learning platform may be assigned via the CRM platform to users having certain roles, e.g., sales ].
Therefore, considering the teachings of Bhatnagar, Haynes, Patrick, Geppert and Doti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising personalizing the visualization based on a user role, as taught by Doti, to the teachings of Bhatnagar, Haynes, Patrick and Geppert because it allows the mixing and matching of content that can be tailored for any desired learning experience (e.g. see Doti paragraph 0035).

As for dependent claim 6, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 2, but do not specifically teach further comprising personalizing the visualization based on a type of device by which the visualization is rendered.  However, Doti teaches:
further comprising personalizing the visualization based on a type of device by which the visualization is rendered [(e.g. see Doti paragraph 0048 and Fig. 5) ”A user system 712 may be implemented as any computing device(s) or other data processing apparatus such as a mobile phone, laptop computer, tablet, desktop computer, or network of computing devices. User system 12 may run an Internet browser allowing a user (e.g., a subscriber of an MTS) of user system 712 to access, process and view information, pages and applications available from system ].  Examiner notes that, as depicted in Fig. 5, the interface is displayed differently on the desktop and the tablet.
The motivation to combine is the same as that used for claim 5.

As for dependent claim 7, Bhatnagar, Haynes, Patrick and Geppert teach the method as described in claim 2, but do not specifically teach further comprising personalizing the visualization based on a type of display in which the visualization is rendered.  However, Doti teaches:
further comprising personalizing the visualization based on a type of display in which the visualization is rendered [(e.g. see Doti paragraph 0048 and Fig. 5) ”A user system 712 may be implemented as any computing device(s) or other data processing apparatus such as a mobile phone, laptop computer, tablet, desktop computer, or network of computing devices. User system 12 may run an Internet browser allowing a user (e.g., a subscriber of an MTS) of user system 712 to access, process and view information, pages and applications available from system 716 over network 714”].  Examiner notes that, as depicted in Fig. 5, the interface is displayed differently in portrait and landscape mode, and displayed differently on different sized displays.
The motivation to combine is the same as that used for claim 5.

claim 13, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 10; further, claim 13 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 14, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 10; further, claim 14 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 15, Bhatnagar, Haynes, Patrick and Geppert teach the system as described in claim 10; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 27 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the claim amendments presented herein distinguish the claim from the proposed combination of references” (Page 10).].

The argument described above, in paragraph number 8, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2013/0036062 A1 issued to Natarajan et al. on 07 February 2013.  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g. customer support expert knowledge path based on historical resolutions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174